Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS


                                   No. 18-BG-98


                     IN RE EDWARD N. MATISIK, RESPONDENT.

  A Suspended Member of the Bar of the District of Columbia Court of Appeals
                      (Bar Registration No. 463786)

                          On Report and Recommendation
                    Of the Board on Professional Responsibility
                        (Board Docket Number 13-BD-091)
                                  (BDN 193-11)


                               (Decided June 7, 2018)

      Before FISHER and BECKWITH, Associate Judges, and FARRELL, Senior
      Judge.


      PER CURIAM: In this case, the Board on Professional Responsibility has

adopted the Ad Hoc Hearing Committee’s report and recommendation that

respondent be disbarred from the practice of law.          Neither Mr. Matisik1 nor


      1
         Mr. Matisik was previously suspended by this court for sixty days with a
fitness and restitution requirement. In re Matisik, 77 A.3d 1009 (D.C. 2013). The
record in that case does not indicate that respondent has filed his required affidavit.
                                          2


Disciplinary Counsel has filed an exception to the Board’s Report and

Recommendation.


      The Committee issued its report pursuant to the default procedures

established by D.C. Bar R. XI § 8 (f) after respondent Edward Matisik failed to

respond to Disciplinary Counsel’s specification of charges. Under this procedure

Disciplinary Counsel filed a motion for default that proceeded unopposed.

Pursuant to these procedures the allegations outlined in the petition are deemed

admitted by respondent. Therefore, based on the sworn statements of Disciplinary

Counsel the Committee found that respondent failed to competently and diligently

represent his corporate client when he failed to file the necessary registration forms

and then misrepresented his actions to his client. In addition, the Committee found

that respondent used entrusted client funds as his own funds and that those actions

constituted intentional misappropriation of client funds.2 After finding intentional

misappropriation of entrusted funds, the Hearing Committee recommended that

respondent be disbarred. Neither respondent nor Disciplinary Counsel filed any

exceptions to the Committee’s report.




      2
           Respondent was specifically found to have violated the Rules of
Professional Conduct 1.1 (a), 1.1 (b), 1.3 (a), 1.3 (b)(1), 1.3 (c), 1.4 (a), 1.4 (b),
1.15 (a), 1.15 (e), 1.16 (d), 5.5 (a), and 8.4 (c).
                                          3


      Under D.C. Bar R. XI § 9 (h)(2), “if no exceptions are filed to the Board’s

report, the [c]ourt will enter an order imposing the discipline recommended by the

Board upon the expiration of the time permitted for filing exceptions.” See also In

re Viehe, 762 A.2d 542, 543 (D.C. 2000) (“When . . . there are no exceptions to the

Board’s report and recommendation, our deferential standard of review becomes

even more deferential.”). In this case, respondent has failed to respond to any of

the charges or participate during any stage in this proceeding, and we have

previously held that disbarment is the appropriate discipline for intentional

misappropriation. See In re Addams, 579 A.2d 190, 191 (D.C. 1990) (en banc).


      Accordingly, it is


      ORDERED that Edward Matisik is hereby disbarred.            For purposes of

reinstatement the period of respondent’s disbarment will not begin to run until such

time as he files a D.C. Bar R. XI § 14 (g) affidavit.




                                                                        So ordered.